EXHIBIT 10.15




SETTLEMENT AND RELEASE AGREEMENT




THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
on February 2, 2011 (the “Effective Date”), by and between Mirador Consulting,
Inc., a Florida corporation with its principal offices in Boca Raton, Florida
(“Mirador”) and WordLogic Corporation, a Nevada corporation with its principal
offices in Vancouver, British Columbia, Canada (“WLGC”).




RECITALS:




WHEREAS, Mirador and WLGC are parties to that certain Consulting Agreement
entered as of July 8, 2010 (the “Consulting Agreement”);  




WHEREAS, pursuant to the Consulting Agreement, Mirador was to provide certain
services to WLGC in exchange for certain consideration, including shares of
restricted common stock of WLGC;




WHEREAS, under the Consulting Agreement, Mirador purchased, and WLGC issued to
Mirador, Certificate No. 4093, for five hundred thousand (500,000) shares of
WLGC’s restricted common stock (the “Certificate”) in partial payment for
services to be performed by Mirador under the Consulting Agreement, which
Certificate is currently in the possession of Signature Transfer Agent (the
“Transfer Agent”) pending further instructions from the parties;




WHEREAS, the parties have advised each other of certain claims and disputes they
have, respectively, under the Consulting Agreement; and




WHEREAS, the parties desire to fully and finally resolve their disputes with
respect to the Consulting Agreement.  




NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:




1.

Recitals.  The recitals are true and correct as of the date hereof and are
hereby incorporated by reference herein.




2.

Settlement Terms.  WLGC will cause the Transfer Agent to immediately deliver to
the account of Mirador two-hundred fifty thousand (250,000) of the shares of
common stock represented by the Certificate, with any restrictive legend removed
and otherwise immediately available for sale into the public markets, in
satisfaction of all of Mirador’s claims under the Consulting Agreement.  




In connection with the issuance of the Shares, the parties further represent and
warrant as follows:




a.

Mirador represents and warrants that it is not an affiliate or control person of
WLGC, and that it does not own any shares of WLGC other than those to which it
is entitled under this Agreement;




b.

WLGC agrees to cause the shares to be issued to Mirador within one (1) business
day from the Effective Date.




3.

Releases.




a.

By Mirador in Favor of WLGC:  Except for WLGC’s obligations under this agreement
and subject to subparagraph c, below, Mirador hereby fully and completely
releases and forever discharges WLGC and each of its directors, officers,
shareholders, employees, attorneys, predecessors, successors and assigns, as
applicable, of and from all claims, debts, costs, expenses, damages and any
other obligations (including legal fees and expenses), whether currently known
or unknown to the parties, and whether direct or consequential, fixed or
contingent, that Mirador ever had, now has or hereafter may have against WLGC by
reason of any matter, cause or thing whatsoever, including but not limited to
any claims arising under the Consulting Agreement, occurring from the beginning
of time to the Effective Date.





--------------------------------------------------------------------------------



b.

By WLGC in Favor of Mirador:  Except for Mirador’s obligations under this
agreement and subject to subparagraph c, below, WLGC hereby fully and completely
releases and forever discharges Mirador and each of its directors, officers,
shareholders, employees, attorneys, predecessors, successors and assigns, as
applicable, of and from all claims, debts, costs, expenses, damages and any
other obligations (including legal fees and expenses), whether currently known
or unknown to the parties, and whether direct or consequential, fixed or
contingent, that WLGC ever had, now has or hereafter may have against Mirador by
reason of any matter, cause or thing whatsoever, including but not limited to
any claims arising under the Consulting Agreement, occurring from the beginning
of time to the Effective Date.




c.

It is hereby understood and agreed that the releases provided for herein are not
intended to, and do not, contemplate a release of any claim that either party
may have against the other for indemnification and/or contribution which is
based upon the indemnification provisions contained on page 5 of the Consulting
Agreement, which provisions expressly survive the releases provided for herein.
 




4.

Attorneys’ Fees and Costs.  Each party will bear its own expenses, including any
costs or attorneys’ fees incurred in connection with the dispute, the
controversy giving rise to it, and the negotiation and execution of this
Agreement.  If litigation is brought concerning this Agreement, the prevailing
party shall be entitled to receive from the non-prevailing party, and the
non-prevailing party shall upon final judgment and the expiration of all appeals
immediately pay upon demand all reasonable attorneys’ fees and expenses of the
prevailing party.




5.

Warranty.  Each party warrants (a) that the person executing this Agreement on
its behalf has the authority to do so; and (b) that the matters being released
pursuant to this Agreement have not been assigned or otherwise transferred to
any other person or entity.




6.

No Admissions.  Except as provided in Section 2 hereof, this Agreement is
entered into for settlement and compromise of disputed claims and shall never be
treated as an admission by any party of any liability whatsoever or as an
admission by any party of any violation of the rights of any other party or
person, or the violation of any law, statute, regulation, duty or contract
whatsoever.  By entering into this Agreement, the parties do so solely to avoid
the inconvenience, expense and uncertainty of litigation and expressly disclaim
any liability to any other party or person.




7.

Entire Agreement; Amendment.  This agreement constitutes the entire agreement
among the parties hereto regarding the subject matter hereof, and supersedes all
prior agreements, understandings and arrangements, expressed or implied, both
oral and written, among the parties hereto with respect to the subject matters
hereof.  This agreement may only be amended or modified by a written amendment
signed by all of the parties hereto.




8.

Governing Law; Venue and Jurisdiction.  This agreement shall be construed,
governed and enforced in accordance with the laws of the State of Florida
without regard to its principles of conflicts of laws.  Any action arising out
of this agreement, its enforcement or interpretation shall be brought
exclusively in a court of competent jurisdiction in Palm Beach County, Florida,
and the parties hereby submit to the personal jurisdiction of and the exclusive
laying of venue in such courts.




9.

Notices.  All notices to be given under or in connection with this agreement
(each, a “Notice”) will be in writing.  Any Notice shall be deemed duly given if
personally delivered, sent by fax with confirmed receipt or sent by nationally
recognized overnight courier, and addressed to the intended recipient as set
forth below:




If to Mirador:




Richard Miller

Mirador Consulting, Inc.

5499 N. Federal Highway, Suite D

Boca Raton, FL 33487




If to WLGC:




Frank Evanshen

650 West Georgia Street, Suite 2400

Vancouver, British Columbia, Canada V6B 4N7




Any Notice shall be deemed given upon personal delivery, the date of confirmed
fax transmission or the date of delivery by overnight courier (as confirmed by
such courier).  Any party may change the address to which Notices are to be
delivered by giving the other parties notice in the manner herein set forth.





2




--------------------------------------------------------------------------------



10.

Successors; Permitted Assigns.  This agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.




11.

No Waiver.  No waivers of any of the terms and conditions hereof extended by any
party hereto to any other party shall be construed as a waiver of any breach on
the part of such other party, nor shall any waiver by any party hereto of any of
the terms and conditions hereof be construed as a general or continuing waiver
by such party.




12.

Headings.  The headings of this agreement are for convenience and reference only
and in no way define, describe, extend or limit the scope or intent of this
agreement or the intent of any provision hereof.




13.

Counterparts; Interpretation.  This agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.  No ambiguity in any provision hereof
shall be construed against a party by reason of the fact it was drafted by such
party or its counsel.




IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the date first above written.

MIRADOR CONSULTING, INC.










By: /s/ Brian S. John               

Name: Brian S. John

Title: President




WORDLOGIC CORPORATION




By: /s/ Frank Evanshen          

Name: Frank Evanshen

Title: President








3


